From a conviction for the offense of violating the Prohibition Laws of the state, defendant appealed.
The points of decision, relied upon to effect a reversal of the judgment of conviction, are presented by the record, as there is no bill of exceptions.
Each question here presented has been decided by this court, present term, in the case of Lum Roseberry v. State (5 Div. 530) ante, p. 450, 103 So. 898.
Upon authority of that case, the judgment appealed from will stand affirmed. See, also, Oscar Minor v. State (5 Div. 541) ante, p. 453, 103 So. 902, present term.
Affirmed.